Case 2:

1 7-cv-05320-CCC-JSA Document 59-2 Filed 10/02/20 Page 1 of 2 PagelD: 270

Law Office of Robert A. Tandy, LLC
Robert A. Tandy, Esq (0387)

50 Tice Boulevard, Suite 363
Woodcliff Lake, New Jersey 07677
201-474-7103

201-474-7101 (facsimile)

Attorneys for Plaintiff

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

WITOLD BAGINSKI : CIV. A. 2:17-cv-05320-
Plaintiff, : JLL- LAD

[PROPOSED] ORDER

Motion Date:
BOROUGH OF WALLINGTON, et al.
Defendants. : Document Filed
Electronically

 

THIS MATTER having been brought to the Court by way of

Plaintiffs’ Motion for the Imposition of Sanctions, including, but
not limited to: (1) the suppression of Defendants’ pleadings and
the striking of Defendants’ defenses; (2) the payment of all
counsel fees and costs necessitated by reopening discovery and
investigating Defendants’ unethical conduct; and, (3) the
disqualification of counsel for obtaining Plaintiff’s attorney-
client privileged emails, in violation of, inter alia, RPC
4.4(b). and the Court having considered the papers submitted on

behalf of the parties, and good cause having been shown,

IT IS, on this day of P

 

2020,

 

 

 
Case 2

 

17-cv-05320-CCC-JSA Document 59-2 Filed 10/02/20 Page 2 of 2 PagelD: 271

ORDERED that Plaintiffs’ Motion for the Imposition of
Sanctions upon Defendants and Defendants’ Counsel is hereby

GRANTED in its entirety, and it is further

ORDERED that Defendants’ pleadings and defenses shall be
and are hereby suppressed and stricken, respectively, and it is

further

ORDERED that Defendants and Defendants’ Counsel shall be
and are hereby compelled to pay Plaintiffs’ Counsel all counsel
fees and costs necessitated by reopening discovery and

investigating Defendants’ unethical conduct; and it is further

ORDERED that discovery shall be and is hereby reopen; and

it is further

ORDERED that Defendants’ counsel shall be and is hereby
disqualified from the above-captioned matter for obtaining
Plaintiff’s attorney-client privileged emails, in violation of,

inter alia, RPC 4.4(b); and it is further

ORDERED that a copy of this Order shall be served upon

opposing counsel within days hereof.

 

HON. JOSPEH DICKSON, U.S.M.J.
Dated:

 

 
